Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 recite a computer-implemented method and system and a non-transitory computer readable medium performing operations of establishing, by a first relay node in the blockchain network, a connection with a first blockchain node in the blockchain network in response to a connection request of the first blockchain node, wherein the blockchain network comprises the first blockchain node and at least one other blockchain node, the first blockchain node and the at least one other blockchain node are peer to peer (P2P) nodes, and after the establishing of the connection with the first blockchain node by the first relay node, the first blockchain node needs only transmit one broadcast message to the first relay node, rather than broadcasting the broadcast message to each of the at least one other blockchain node; updating, by the first relay node, a local routing table based on a registration event comprising an ID of the first blockchain node and the ID of the first relay node connected to the first blockchain node, wherein the local routing table comprises corresponding relationships among the ID of the first relay node and IDs of the at least one other blockchain node in the blockchain network that are connected to the first relay node, and a corresponding relationship between the ID of the first relay node and the ID of the first blockchain node connected to the first relay node; and forwarding, by the first relay node, a message of the first blockchain node to another relay node or each of the at least one other blockchain node in the blockchain network that is connected to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George C Neurauter, Jr. whose telephone number is (571)272-3918. The examiner can normally be reached Mon.-Fri. 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang, can be reached on 571-272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/George C Neurauter, Jr./Primary Examiner, Art Unit 2447